Appleton, C. J.
The plaintiff, while at work at the navy yard, at Kittery, on the 21st Oct.., 1864, was drafted under the call of the President of the United States, of July 18, 1864. On 25th Oct., 1864, he reported to the provost marshal’s-office for the fifth district, at Belfast, and was examined and accepted. On 29th Oct., he was furloughed and went back to the navy yard where he remained at work jn the yard, never leaving the State nor putting on uniform after the draft.
The town filled its quota without the plaintiff, and, on 11th January, he was discharged.
The defendants, at a regular meeting holden on 4th Nov., 1864, "voted to raise three hundred and fifty dollars for each drafted man to fill our quota, and to each man having furnished a substitute under the last call for five hundred thousand men.”
The plaintiff is not within the vote. The town quota was filled without him. The vote was " for each drafted man to fill the quota,” not for those drafted men who did not fill the quota. If the plaintiff was to recover, those who did not and those who did fill the quota would be alike entitled to the benefits of the vote. The vote fairly construed requires that the person entitled to the bounty, should not merely be *92drafted, but that he should aid in filling the quota. This the plaintiff did not.
By the case, as reported, the evidence of the facts establishing, as well as of those defeating the plaintiff’s claim, are before us for consideration, and are equally entitled to consideration. Plaintiff nonsuit.
Cutting, Kent, Dickerson, Barrows and Daneorth, JJ., concurred.